ORDER
PER CURIAM.
On June 19, 1992, in a single-judge memorandum decision, the Court reversed the November 29, 1990, decision of the Board of Veterans’ Appeals (BVA). On July 13, 1992, the Secretary of Veterans Affairs (Secretary) filed a motion for reconsideration or for review by a three-judge panel of the single-judge decision or, in the alternative, to vacate or modify the memorandum decision and to stay proceedings. The Secretary argues that “the Court impermissi-bly substituted its judgment for that of the BVA in assessing and weighing the evidence of record, and in reconciling conflicting medical evidence.” Secretary’s Motion at 2.
The Secretary misreads or misunderstands the memorandum decision; there is no conflicting medical evidence. As the memorandum decision specifically noted, “all of the pertinent evidence of record supports [the] veteran’s claim for service connection”. Lowe v. Derwinski, 2 Vet.App. 495, 498 (1992).
Upon consideration of the Secretary’s motion for reconsideration or review by a panel, it is by the single Judge (original Judge marked with an *)
ORDERED that the Secretary's motion for reconsideration is denied. It is by the panel
ORDERED that the Secretary’s motion for review by a panel is denied. It is further
ORDERED that the Secretary’s alternative motion to vacate or modify the memorandum decision and to stay proceedings is denied.